Citation Nr: 0005032	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  93-24 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right hand 
disorder.

2.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative disc disease, with disc herniation 
at the L4-L5 level.

3.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
September 1983, and from March 1985 to April 1992.  This case 
comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from the Department of Veterans Affairs 
(hereinafter VA) regional office in Atlanta, Georgia 
(hereinafter RO).

In addition to the issues currently before the Board, the 
veteran filed a notice of disagreement to the assignment of 
an initial noncompensable evaluation for a service-connected 
donor scar of the right groin, which was received by the RO 
in February 1993.  A statement of the case was issued in 
September 1993, and the veteran filed a substantive appeal 
with regard to this issue in November 1993.  However, the 
veteran withdrew this issue from appellate review at a 
personal hearing before the RO conducted in April 1994.  See 
38 C.F.R. § 20.204 (1999).  

The VA examination report dated in May 1994, raised the issue 
of entitlement to a total rating for compensation purposes 
based upon individual unemployability.  This issue has not 
been developed for appellate review and is referred to the RO 
for appropriate disposition.


FINDINGS OF FACT

1.  The veteran's right hand was burned prior to entering 
service.

2.  The preexisting right hand burn residuals underwent an 
increase in disability, not due to the natural progress of 
the disorder, while in military service.

3.  Manifestations of the veteran's right knee disorder 
include pain under the patella, with tenderness, resulting in 
mild functional impairment, but with normal range of motion.

4.  Manifestations of the veteran's degenerative disc 
disease, with disc herniation at the L4-L5 level, include 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, with 
little relief using the therapeutic modalities outlined, 
resulting in moderate to severe loss of function due to pain.   


CONCLUSIONS OF LAW

1.  The veteran's preexisting right hand burn residuals were 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (1999).

2.  The criteria for an initial evaluation in excess of 10 
percent for chondromalacia, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5099-5024 (1999).

3.  The criteria for an initial evaluation of 60 percent, but 
no more for degenerative disc disease, with disc herniation 
at the L4-L5 level, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon review of the record, the Board concludes that the 
veteran's claims on appeal are well grounded within the 
meaning of the statute and judicial construction.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  
The VA therefore has a duty to assist the veteran in the 
development of facts pertinent to these claims.  In this 
regard, the veteran's service medical records, post-service 
private clinical data, and VA medical records have been 
included in his file.  Upon review of the entire record, the 
Board concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claims and that he has been adequately assisted in 
the development of these issues.

I.  Right Hand

The veteran's commission examination dated in September 1979, 
for his first period of service reported amputation of one 
and one/third joint of the right index finger.  It was noted 
that the veteran was right handed.  A burn scar on the right 
anterior forearm was also found.  Burn scars on his hands 
were not reported.  However, a clinical entry dated in 
December 1980, reported that the veteran burned his hands at 
the age of 9 months from a gas heater, and had contractures 
at the proximal phalangeal skin fold on the left third and 
fourth fingers, and the right second through fifth fingers at 
the time of the examination.  The examiner noted that the 
veteran was missing the distal phalanx of the right second 
finger.  The assessment was skin and questionable tendon 
contractures.  In June 1981, a history of burns to both palms 
was reported at the age of 8 months on a gas heater.  
Examination found skin contracture of the long and ring 
fingers of the right hand, as well as the web space.  
Sensation was within normal limits.  Mild flexion contracture 
of the left ring finger was also found.  

A hospital record dated August 1981, reported that the 
veteran underwent release of the right palmar burn scar 
contracture and application of full-thickness skin graft from 
the right groin.  On admission, the veteran was unable to 
fully abduct his fingers or to spread the hand.  Post-
operatively, there was a superficial scar formation over the 
graft.  Physical therapy of the right hand was provided, and 
the veteran gained full extension of fingers from the 
metacarpophalangeal to the distal phalanx, although it was 
noted that there was a digital contracture of the distal 
palm.  The diagnoses included burn scar contracture of both 
palms, right greater than left. 

Subsequent to discharge from the veteran's first period of 
service, a VA examination conducted in April 1984, reported a 
history of burns to his right palm and right medial forearm 
at the age of 8 months.  It was also noted that at the age of 
2 years, the veteran dropped an axe on his index finger, 
amputating the digit at the distal interphalangeal joint.  It 
was noted that the veteran underwent lysis of the significant 
flexion contracture of the index finger and release of the 
palmar flexion contracture with skin grafting while in 
service in 1981.  The veteran complained that he had slight 
flexion contracture in the digits and was stiff in the 
proximal interphalangeal joint of the finger.  He also 
complained that the skin graft was disfiguring and resulted 
in diminished sensation.  Examination revealed a "nicely 
healed, but hyper-pigmented" skin graft traversing the 
distal palm, distal to the distal palmar crease.  There was 
extension of the graft into the index finger remnant.  
Opposition of the thumb to the index remnant tip was 
"nicely" performed and held, and opposition of the thumb to 
the middle, ring, and little fingertips was normally held and 
performed.  Grip was good without protrusion of the digits.  
An x-ray of the right hand indicated that the digits of the 
right hand were intact, the cartilagenous joint spaces were 
normal, and the wrist and metacarpals were within normal 
limits.  The diagnoses included a neonatal burn of the right 
palm and right forearm with scar, and amputation through the 
distal interphalangeal joint of the right index finger, 
existed prior to service entrance; and service era skin 
grafting and release of burn contractures, right hand, good 
result.  

An entrance examination for the veteran's second period of 
service is not of record.  Service medical records for the 
veteran's second period of active duty, include a periodic 
examination dated in June 1984.  No abnormalities of the 
right hand were reported; however, it was noted that the 
veteran burned his right hand at the age of 26 years.  A 
periodic examination dated in April 1986, reported a scar to 
the right lower abdomen, secondary to a skin graft for the 
amputation of the right distal 1/3 index finger.  No other 
abnormalities of the right hand were reported.  In January 
1990, a periodic examination found a partial amputation of 
the right 1/3 of the index finger and partial contracture 
secondary to burns to both palms, right greater than the 
left.  A service discharge examination is not of record.

A VA examination conducted in May 1992, reported complaints 
of periodic spasm in right forearm and stiffness on the balls 
of the hands.  The skin area of the graft was noted as dark 
colored when compared to the surrounding skin.  The third, 
fourth, and fifth fingers of the right hand were angulated at 
10 degrees at the middle interphalangeal joint.  The 
diagnoses included residuals of a burn, right palm, with a 
skin graft.  

The veteran testified before the RO in April 1994, that he 
did not have any problems with his right hand until he sought 
treatment for it in service.  He stated that the lifting in 
service caused his forearm to ache, as well as cramping in 
his hand that prevented his fingers from opening.  The 
veteran testified that the preexisting injury to his hand was 
aggravated by service and by the surgery performed in 
service.  He further stated that he did not have full 
extension of his hand and the calluses on his hands were 
worse than before the surgery.  The veteran noted that the 
skin around the graft "tingled" and he had pain in his 
hand.  

A VA outpatient treatment record dated in April 1994, 
reported a well-healed full-thickness skin graft, with slight 
contracture at the metacarpophalangeal joint.  A VA 
examination conducted in May 1994, reported complaints of 
cramping in the right forearm, calluses on the right palm, 
and pain, secondary to the skin graft in service.  
Examination found a deep, large scar in the right distal 
forearm.  The tip of the right index finger was missing.  A 
notable, mild flexion contracture was found in digits 3, 4, 
and 5.  Multiple thick callous formations at the 
metacarpophalangeal joint area or base of the fingers at 
digits 2, 3, 4, and 5 were shown.  There were also multiple 
hypopigmented and hyperpigmented changes present.  When 
asked, the veteran was unable to straighten the fingers and 
lacked complete extension; however, it was noted that the 
veteran could nearly extend all the fingers to a normal 
anatomic position.  Decreased strength with grip was 
reported.  The veteran complained of subjective discomfort 
when asked to flex and extend the fingers.  The diagnoses 
included a history of a palmar scar, with reconstructive 
grafting resulting in contractures of digits 3, 4, and 5, 
with multiple areas of callus.  

Thereafter, a VA examination dated in March 1997, reported 
that the only treatment the veteran had received for his 
right hand subsequent to service discharge was emollients to 
soften the scar and hand splints.  The veteran stated that 
the surgery in service "worked" for a year, but then the 
hand began to retract, and the middle and ring fingers became 
numb.  It was noted that the veteran had pain, loss of 
motion, and loss of dexterity in his right hand.  The graft 
site was reported as very dark.  Contractures of all four 
fingers were found.  Grip strength was diminished to 3/5.  
The scar and contractures were tender.  The veteran could 
oppose all fingertips to the tip of the thumb.  The index and 
middle finger flexed to 1 centimeter from the palm and 
crease.  The diagnoses were status post burn scar, right 
hand; status post scar release and skin graft; residual pain, 
loss of motion, and loss of grip strength; and right index 
finger amputated at middle phalanx.  The examiner opined that 
there was not "an answer to question of disability due to 
burn or due to surgery while on active duty."

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111; 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b).  This 
presumption attaches only where there has been an induction 
examination in which the later-complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225 
(1991).  The regulation provides expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports" and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. 

In the present case, the veteran's commission examination 
dated in September 1979, for his first period of service 
reported amputation of one and one/third joint of the right 
index finger and a burn scar on the right anterior forearm.  
Burn scars on his hands were not reported, nor were 
contractures of the right fingers.  Accordingly, the 
presumption of sound condition attaches to the veteran's 
right hand.  

Nevertheless, medical reports, both in service and subsequent 
thereto, have recorded a history provided by the veteran, 
that he burned his hands at a young age.  The Board notes 
that a periodic examination dated in June 1984, during the 
veteran's second period of active duty for service, reported 
that the veteran burned his right hand at the age of 26 
years; however, the history provided by the veteran at the 
time of this examination was that he had undergone skin 
grafts for a burn on the right hand at the age of 26 years.  

The Board is cognizant that a lay person's history alone of 
having had a preexisting disorder does not constitute the 
type of evidence that can serve as the Board's finding that 
the disorder preexisted service.  Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  However, the veteran's lay testimony 
is competent to establish the occurrence of an injury.  
Espiritu v. Derwinski, 2 Vet. App. 492,  495 (1992).  The 
veteran has never contended that he burned his hands during 
service; indeed, he testified at a personal hearing before 
the RO that his burns were incurred prior to service 
entrance, consistent with all previous histories given to 
healthcare practitioners.  Accordingly, the Board finds clear 
and unmistakable evidence that the veteran burned his right 
hand prior to his first period of service.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The United States Court of Appeals for Veterans 
Claims (hereinafter Court) has clarified that intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Rather there must be a permanent 
increase in the underlying disability.  Id.  In challenging 
entitlement to such an award, the presumption may be rebutted 
by evidence that the increase in disability was due to the 
natural progression of the disease.  38 C.F.R. § 3.306(b).  
Rebutting the presumption requires a specific showing, based 
on "clear and unmistakable evidence," that the increase in 
disability was due to the natural progress of the disease.  
Id.  

VA regulations provide that the usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service-
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  Thus, the 
only treatment effects that are not considered service-
connected are those that improved the condition and lowered 
the level of disability.  See Verdon v. Brown, 8 Vet. App. 
529 (1996).  If a preexisting disability was more severe 
after in-service medical treatment, the increase in the level 
of disability would be service-connectable.  Id.  
Accordingly, where a pre-existing disability has been 
medically or surgically treated during service and the usual 
effects of treatment have ameliorated the disability so that 
it is no more disabling than it was at entry into service, 
the presumption of aggravation does not attach as to that 
disability.  Id. 

The evidence of record reveals that the veteran's preexisting 
burn injury to his right hand was more disabling on service 
discharge than on entrance.  Although not noted on the 
veteran's entrance examination into his first period of 
service, the Board has found clear and unmistakable evidence 
that the veteran burned his right hand prior to his first 
period of service.  The veteran testified at his personal 
hearing that he burned his hands prior to service entrance; 
however, the physical demands of his military duty caused 
pain and cramping in his right hand, as well as contractures 
of the fingers.  Indeed, the first evidence of record of 
contractures of the right fingers was during the veteran's 
first period of military service.  Consequently, the veteran 
underwent surgery for release of the right palmar burn scar 
contracture and application of full-thickness skin graft from 
the right groin.  Physical therapy of the right hand was 
provided, and the veteran gained full extension of fingers 
from the metacarpophalangeal to the distal phalanx, although 
it was noted that there was a digital contracture of the 
distal palm.  A discharge examination from the veteran's 
first period of service is not of record; however a VA 
examination conducted in April 1984, found a neonatal burn of 
the right palm and right forearm with scar, and amputation 
through the distal interphalangeal joint of the right index 
finger, existed prior to service entrance; and service era 
skin grafting and release of burn contractures, right hand, 
good result.  

The veteran's service entrance examination for his second 
period of service is not of record.  However, a periodic 
examination conducted in January 1990, during the veteran's 
second period of military duty found partial contracture 
secondary to burns to both palms, right greater than the 
left.  A discharge examination from the veteran's second 
period of service is not of record; however a VA examination 
conducted in May 1992, a month after service discharge, 
reported complaints of periodic spasm in right forearm and 
stiffness on the balls of the hands.  The skin area of the 
graft was noted as dark colored when compared to the 
surrounding skin.  The third, fourth, and fifth fingers of 
the right hand were angulated at 10 degrees at the middle 
interphalangeal joint.  The diagnoses included residuals of a 
burn, right palm, with a skin graft.  The medical evidence 
subsequent to this date reveals continued complaints of right 
hand pain and disfigurement, with objective findings of 
limitation of motion and loss of grip strength, as well as 
hyperpigmented and hypopigmented changes throughout the scar, 
with callous formations.  

The Board therefore finds that the veteran's preexisting 
right hand burn residuals underwent an increase in disability 
while in service.  Accordingly, the presumption of 
aggravation attaches to the veteran's claim of entitlement to 
service connection for residuals, status post burn scar 
release and skin graft, right hand.  In challenging 
entitlement to such an award, the presumption may be rebutted 
by evidence that the increase in disability was due to the 
natural progression of the disease.  38 C.F.R. § 3.306(b).  
Rebutting the presumption requires a specific showing, based 
on "clear and unmistakable evidence," that the increase in 
disability was due to the natural progress of the disease.  
Id.  The Board finds that the record on appeal is devoid of 
any such evidence.  Although a VA examiner opined in March 
1997, that there was not "an answer to the question of 
disability due to burn or due to surgery while on active 
duty," the Board does not find this evidence to be of the 
kind necessary to rebut the presumption.  As clear and 
unmistakable evidence that the increase in disability was due 
to the natural progress of the disease has not been shown, 
the presumption of aggravation has not been rebutted.  
Accordingly, service connection for residuals, status post 
burn scar release and skin graft, right hand, is warranted. 

II.  Right Knee

By a rating decision dated in December 1992, the RO granted 
service connection for chondromalacia of the right knee, and 
a 10 percent disability rating was assigned under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5024.  
When an unlisted residual condition is encountered which 
requires an analogous rating, the first two digits of the 
diagnostic code present that part of the rating schedule most 
closely identifying the bodily part or system involved, with 
a "99" assigned as the last two digits representing all 
unlisted conditions.  38 C.F.R. § 4.27 (1999).  Accordingly, 
this rating contemplates, by analogy, chondromalacia and is 
rated based on limitation of motion of the affected joint, in 
this case, the right knee.  The normal range of motion of the 
knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II 
(1999).  A 10 percent rating is warranted for limitation of 
motion characterized by flexion to 45 degrees or extension 
limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (1999).  The next higher evaluation of 20 percent 
is warranted for flexion limited to 30 degrees or extension 
limited to 15 degrees.  Id.  

The veteran's service medical records reveal that he 
complained of pain in the right knee in 1986.  A meniscal 
injury was found and he was issued a knee brace.  The veteran 
continued to complain of pain, and in January 1988, the 
assessment was chondromalacia, with mild weakness in the 
right quadricep when compared to the left.  The veteran 
complained of pain with stair climbing, jumping, and running.  
Range of motion of the right knee was within normal limits, 
and the quadriceps were reported as well developed.  Crepitus 
was shown.  An x-ray of the right knee in May 1988, revealed 
no significant abnormality.  A periodic examination in 1990, 
reported no abnormality of the right knee.  A Medical 
Evaluation Board dated in August 1991, reported a history of 
patellofemoral syndrome in 1986, that was not a current 
problem.  

Subsequent to service discharge, a VA examination conducted 
in May 1992, reported complaints of pain and difficulty 
ascending stairs.  The veteran stated that he could not run, 
as the right knee felt weak.  No swelling was found, but 
crepitation was reported.  Range of motion of the right knee 
was 0 degrees extension, and 117 degrees flexion.  The 
diagnoses included chondromalacia, right knee.  

X-rays of the right knee dated in May 1992 and March 1994, 
indicated no abnormal findings.  Thereafter, a VA examination 
conducted in May 1994, revealed tenderness about the right 
patella.  There were no bony abnormalities noted, and no 
effusion or heat.  A normal range of motion was reported.  
McMurray's and Drawer signs were negative.  An x-ray of the 
right knee was reported as within normal limits.  The 
diagnoses included a finding of an essentially unremarkable 
examination of the knees, with a history of chondromalacia 
patella.  The examiner stated that although the veteran had 
received a prior diagnosis of chondromalacia patella, he had 
not received an arthroscopic evaluation, magnetic resonance 
imaging scan, or surgical evaluation to properly diagnosis 
that condition.  

The veteran testified at a personal hearing before the RO in 
April 1994, that he had throbbing pain in his right knee and 
wore a brace on his knee.  He stated that he had fallen due 
to his knee giving out.  He further stated that his knee 
swelled about once a month, for about four or five days.  

A VA outpatient treatment record dated in July 1994, reported 
no synovitis of the knees, and the drawer sign and McMurray's 
test were negative.  Thighs were equal and symmetric.  X-rays 
of the right knee indicated no abnormal findings.  A VA 
examination conducted in March 1997, reported complaints of 
right knee weakness and pain.  It was reported that the 
veteran walked without a limp, and could heel and toe walk, 
but squat was limited to 50 degrees, due to back pain.  There 
was no swelling or deformity of the right knee noted.  
Manipulation of the right patella was painful.  Range of 
motion of the right knee was 0 to 140 degrees.  The examiner 
stated that chondromalacia patella of the right knee was not 
found.  The diagnosis was right patello-femoral pain 
syndrome.  A VA examination conducted in August 1997, 
reported pain under both kneecaps.  The veteran's patellae 
were tender.  Range of motion was 0 to 140 degrees, 
bilaterally.  The examiner opined that the veteran had mild 
loss of function due to pain in his knees.  

The evidence of record reveals that at the time of the 
assignment of the initial rating in 1992, range of motion of 
the right knee was 0 degrees extension, and 117 degrees 
flexion.  The veteran complained of weakness and pain in his 
right knee.  However, since that time, the range of motion of 
the right knee has been reported as normal.  As a 20 percent 
rating is warranted for flexion limited to 30 degrees or 
extension limited to 15 degrees, an initial rating in excess 
of 10 percent based on range of motion of the right knee is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  Additionally, as the medical evidence of record has 
failed to show lateral instability or recurrent subluxation 
of the right knee, the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999) are not for application.

Manifestations of the veteran's right knee disorder include 
pain under the patella, with tenderness, and normal range of 
motion.  Accordingly, the Board has considered the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1999).  The evidence of 
record indicates that these manifestations result in mild 
functional impairment.  Accordingly, the initial evaluation 
of 10 percent is proper.  However, the objective evidence of 
record does not indicate weakened movement, swelling, disuse 
atrophy, or instability.  Fatigability and incoordination 
have not been shown by the medical evidence.  Additionally, 
although the examiner in August 1997, opined that the pain 
shown produced mild limitation of function, this functional 
limitation was not expressed in terms of additional 
limitation of motion.  In reviewing the veteran's medical 
examinations of his right knee since 1992, range of motion 
has been consistently reported as normal.  No additional 
limitation of motion of extension has been shown due to 
flare-ups.  

In this regard, the Board has reviewed all the evidence of 
record, to include the most recent VA outpatient treatment 
records and all VA evaluations of the veteran's right knee.  
None of these treatment records or examinations would support 
the conclusion that the right knee causes the veteran to fall 
frequently, or even occasionally.  There is no pattern of 
incoordination associated with the service-connected right 
knee disorder, nor is there an indication that this 
disability could cause more than a mild impairment in the 
veteran's ability to function.  Accordingly, an initial 
evaluation in excess of 10 percent under the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 is not warranted.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.  

The Board has recharacterized this issue on appeal in order 
to comply with the recent opinion by the Court in Fenderson.  
The Court held in Fenderson, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected . . . 
residuals of surgery to right testicle' . . . rather than as 
a disagreement with the original rating award, which is what 
it was."  Fenderson, 12 Vet. App. at 132 (emphasis in the 
original).  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for the issuance of a 
statement of the case.  Id.

As in Fenderson, the RO in this case has also misidentified 
the issue on appeal as a claim for an increased disability 
rating for the veteran's service-connected right knee 
disorder, rather than as a disagreement with the original 
rating award for this disorder.  However, the statement of 
the case and the supplemental statements of the case have 
provided the veteran with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of an initial disability evaluation for the 
veteran's service-connected right knee disorder.  
Consequently, the Board sees no prejudice to the veteran in 
recharacterizing the issue on appeal to properly reflect the 
veteran's disagreement with the initial disability evaluation 
assigned to his service-connected right knee disorder.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

As noted above, the RO granted service connection and 
originally assigned a 10 percent evaluation for a right knee 
disorder the date that the veteran's claim of entitlement to 
service connection for this disorder was received, i.e., 
April 6, 1992.  See 38 C.F.R. § 3.400 (1999).  After review 
of the evidence, there is no medical evidence of record that 
would support a rating in excess of 10 percent for a right 
knee disorder at any time subsequent to the date that the 
veteran's claim of entitlement to service connection for a 
right knee disorder was received, i.e., April 6, 1992.  
Accordingly, an initial rating in excess of 10 percent for a 
right knee disorder is not warranted.

III.  Back Disorder

By a rating decision dated in December 1992, the RO granted 
service connection for degenerative disc disease with disc 
herniation, L4-L5, and a 20 percent disability rating was 
assigned under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  By a rating decision dated in April 
1995, the rating for the veteran's back disorder was assigned 
a 40 percent rating, under the provisions of Diagnostic Code 
5293.  This rating contemplates severe intervertebral disc 
syndrome, with recurrent attacks, and intermittent relief.  
Id. 

The veteran's service medical records reveal complaints of 
recurrent low back pain on a periodic examination in June 
1984, but no disorder was found on examination.  The veteran 
incurred a low back strain in February 1989, manifested by 
pain and spasm.  He continued to complain of low back pain 
and in September 1989, a component of S1 radiculopathy was 
found.  A computerized tomography scan conducted in November 
1989, demonstrated the presence of degenerative disease 
involving the facet joints that resulted in hypertrophy at 
the articular margins which compromises the canal caliber.  
At the L4-5 level, diffuse bulging was evident.  The clinical 
diagnosis in December 1989 was lumbar radiculopathy.  A 
periodic examination conducted in January 1990, found 
decreased range of motion of the lumbar spine, with spasm.  A 
magnetic resonance imaging scan performed in March 1990, 
indicated degenerative disc disease with a fairly large disc 
herniation at the L4-5 level, mostly centrally, but slightly 
more toward the left.  The veteran continued to complain of 
low back pain and on neurosurgical consultation in June 1991, 
it was noted the veteran had occasional numbness and pain in 
the right leg.  

A Medical Evaluation Board was convened in August 1991.  A 
history of back pain beginning in 1986 was reported, with an 
increase in pain and a radicular component noted in 1989.  On 
examination, the lumbar spine had full range of motion 
without spasm.  Straight leg raising was negative to 90 
degrees, bilaterally.  Lasegue's and Patrick's signs were 
negative.  Motor strength was 5/5 in both legs.  Sensory was 
intact for pinprick, light touch, and proprioception.  Deep 
tendon reflexes were 2 plus, and symmetrical, bilaterally.  
Romberg was negative and it was noted that the veteran's gait 
was normal.  The final diagnoses were large herniated nucleus 
pulposus at the L4-5 interspace level, and spinal stenosis at 
the L4-5 interspace level.  

Subsequent to service discharge, a VA examination conducted 
in May 1992, reported complaints of pain on bending, or 
standing after sitting "too long."  The veteran reported 
periodic spasm which radiated to his right thigh and knee.  
On examination of the lumbosacral spine, mild spasm was 
shown.  Forward flexion was noted as 85 degrees, extension 
was to 35 degrees, and lateral flexion was 35 degrees.  
Muscle atrophy of the right thigh was reported.  The 
diagnoses included degenerative disc disease, with a large 
disc herniation at the L4-5 level.  An x-ray of the 
lumbosacral spine indicated no spondylosis or 
spondylolisthesis, and with no evidence of instability.  
Slight sclerotic changes of the peri-articular bones of the 
S1 joints were reported.  A computerized tomography scan of 
the lumbar spine indicated a centrally herniated disk lesion 
at L4-5, with narrowed neural foramen.

VA outpatient treatment records from 1993 to 1994, show 
continued complaints of low back pain.  In November 1993, 
spinal spasm was shown, with flexion limited to 20 to 30 
degrees, and extension limited to 10 to 15 degrees.  There 
were no motor or sensory deficits in the lower extremities.  
An antalgic gait was reported.  

The veteran testified at his personal hearing before the RO 
in 1994, that he had severe pain across his low back, and 
experienced spasm which radiated down both legs.  He stated 
that he also experienced numbness in his right leg and had 
been given a brace for his back by the VA.  Approximately six 
or seven times a year, the pain in his back caused him to 
remain in bed for five to seven days.  At the times of these 
attacks, he was unable to go the VA Medical Center as he was 
unable to move.  The veteran testified that he had trouble 
walking more than a quarter mile and had trouble ascending 
stairs.  He also reported that he had stumbled walking across 
a level floor.  

A VA examination conducted in May 1994, reported decreased 
range of motion with a flexion of 30 degrees, and a loss of 
extension beyond 5 degrees.  Left lateral bending was 20 
degrees, and right lateral bending was 10 degrees.  Deep 
tendon reflexes in the lower extremities were symmetrical, as 
was the extensor hallucis longus.  Straight leg raising was 
positive at 30 degrees on the right.  There was no asymmetry 
in the musculature of the lower extremities and sensorium was 
normal.  The veteran's gait was normal.  There was no 
swelling or deformities of the back.  An x-ray of the spine 
indicated a slight narrowing of the L4-5 intervertebral 
disks, suggestive of mild degenerative disc disease.  A 
computerized tomography scan of the lumbar spine revealed a 
pattern of herniated disk lesion at L4-5, with smoothly 
marginated soft tissue density impinging upon the anterior 
thecal sac and neural foramina causing narrowed neural 
foramina, bilaterally.  Mild degenerative arthritic change 
involving articular facet joints at L4-5 was also shown.  The 
diagnoses included chronic low back pain, with probable 
herniated disk at L4-5.

A private medical report dated in January 1996, reported 5/5 
strength in the upper and lower extremities, except mild 
weakness with ankle eversion on the right, with no focal 
sensory deficits.  Straight leg raising was negative, 
bilaterally.  Lumbar spine flexion was to 70 degrees, and 
produced considerable low back pain at L4-5 and L5-S1 
midline.  Lateral bending was 30 degrees, bilaterally.  X-
rays indicated evidence of significant disc space narrowing 
at L4-5 and L5-S1.  A neuroforminal narrowing was also noted 
at L4-5 and L5-S1.  A spondylitic pars defect at L5 was 
reported.  The assessments were degenerative disc disease at 
L4-5 and L5-S1; herniated nucleus pulposus at L4-5 by 
history, low back pain with bilateral lower radiculopathy; 
and pars defect L5, left.  Thereafter, in May 1996, the 
private physician noted that an magnetic resonance imaging 
scan showed evidence of a large disc herniation with 
compression of the thecal sac and both nerve roots, more 
pronounced on the left.  The private physician noted that 
steroidal and nonsteroidal therapy provided no relief, and 
therefore the veteran required decompressive diskectomy at 
L4-5 foraminotomies and a bilateral L5 nerve root 
exploration.  

Thereafter, in May 1996, the veteran underwent a 
decompressive diskectomy at the L4-5 level, central 
decompression at the L4-5 level, a bilateral L5 nerve root 
exploration, and bilateral L4-5 foraminotomies.  In June 
1996, the private physician stated that the veteran had 
intervertebral syndrome, with persistent symptoms compatible 
with sciatic neuropathy.  

A VA examination conducted in March 1997, reported complaints 
of tingling at the L5 level on the right, as well as pain and 
stiffness.  The examiner reported a slight stoop in posture, 
but no fixed deformity.  Spasm of the back was noted.  
Forward flexion while standing was to 25 degrees, sitting was 
to 90 degrees.  Backward flexion was to 30 degrees, as was 
left lateral flexion.  Right lateral flexion, rotation to the 
left, and rotation to the right were each to 35 degrees.  
There was objective evidence of pain on motion.  A VA 
examination conducted in August 1997, reported the veteran's 
carriage, posture, and gait were normal.  The veteran stated 
that since his surgery, he was unable to bend, wore a back 
brace, and had pains and "pins and needles" in both legs, 
left greater than right.  On examination, he could heel and 
toe walk, and could squat to 45 degrees due to back and knee 
pain.  Muscle spasm was found.  Flexion was to 15 degrees 
active, and 80 degrees passive, using the Reber trick.  
Extension was to 30 degrees; lateral flexion was 20 degrees, 
bilaterally; and rotation was 35 degrees, bilaterally.  
Normal strength of both legs and normal deep tendon reflexes 
were reported.  The examiner stated that the veteran had 
moderate to severe loss of function due to pain.  X-rays of 
the lumbosacral spine showed degenerative disc disease at the 
L4-5 level.  The diagnoses included status post lumbosacral 
spine diskectomy.  

As noted above, a rating decision dated in April 1995, 
assigned an initial rating for the veteran's back disorder of 
40 percent, under the provisions of Diagnostic Code 5293.  
This rating contemplates severe intervertebral disc syndrome, 
with recurrent attacks, and intermittent relief.  38 C.F.R. 
§ 4.71a.  The next higher and maximum rating under this 
diagnostic code, 60 percent, is warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Prior to the veteran's surgery in 
1996, his private physician stated that the veteran had 
complaints of persistent lower extremity paresthesias, with 
little relief using the therapeutic modalities outlined.  The 
veteran had obvious tension signs and positive straight leg 
raisings.  The physician concluded that the veteran had 
intervertebral syndrome, with persistent symptoms compatible 
with sciatic neuropathy.  Subsequent to the veteran's back 
surgery, he continued to complain of pain radiating to both 
legs.  Range of motion was limited and muscle spasm was 
found.  The VA examiner found that the veteran's 
service-connected back disorder resulted in moderate to 
severe loss of function due to pain.  See 38 C.F.R. §§ 4.40, 
4.45 (1999).  Based on the evidence of record, the Board 
finds that the veteran's lumbosacral spine disability picture 
more nearly approximates the criteria required for a 60 
percent rating.  See 38 C.F.R. § 4.7 (1999).  Accordingly, an 
initial evaluation of 60 percent for the veteran's 
service-connected back disorder is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.

This issue on appeal is based on the assignment of an initial 
rating for a disability following an initial award of service 
connection for the veteran's back disorder.  Accordingly, the 
Board has recharacterized this issue on appeal in order to 
comply with the recent opinion by the Court in Fenderson.  
Although the RO misidentified this issue on appeal as a claim 
for an increased disability rating for the veteran's service-
connected back disorder, rather than as a disagreement with 
the original rating award for this disorder, the statement of 
the case and the supplemental statements of the case have 
provided the veteran with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of an initial disability evaluation for the 
veteran's service-connected back disorder.  In addition, the 
veteran's pleadings herein clearly indicate that he is aware 
that his appeal involves the RO's assignment of an initial 
disability evaluation.  Consequently, the Board sees no 
prejudice to the veteran in recharacterizing the issue on 
appeal to properly reflect the veteran's disagreement with 
the initial disability evaluation assigned to his service-
connected back disorder.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

In this case, the RO granted service connection and 
originally assigned a 20 percent evaluation for degenerative 
disc disease with disc herniation at the L4-L5 level as of 
the date of receipt of the veteran's claim for this disorder, 
i.e., April 6, 1992.  See 38 C.F.R. § 3.400.  Subsequent to 
this decision, the RO granted a 40 percent disability rating, 
effective as of April 6, 1992.  As noted above, the Board has 
found that the evidence of record more nearly approximates 
the criteria required for a 60 percent rating, and therefore, 
that rating is appropriate.  However, after review of the 
evidence, there is no medical evidence of record that would 
support a rating in excess of 60 percent for the disability 
at issue at any time subsequent to the day the veteran's 
claim of entitlement to service connection for this disorder 
was received, i.e., April 6, 1992.  Id.; Fenderson v. West, 
12 Vet. App. 119 (1999).  A 60 percent disability rating is 
the maximum evaluation assignable under the provisions of 
Diagnostic Code 5293.  Additionally, fracture of the 
vertebrae with cord involvement or complete ankylosis of the 
spine has not been shown to warrant a rating in excess of 100 
percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286 (1999).  Accordingly, an initial evaluation 
of 60 percent, but no more, for degenerative disc disease, 
with disc herniation at the L4-L5 level is warranted.


ORDER

Service connection for residuals, status post burn scar 
release and skin graft, right hand, is granted.  An initial 
evaluation in excess of 10 percent for chondromalacia, right 
knee, is denied.  An initial evaluation of 60 percent for 
degenerative disc disease, with disc herniation at the L4-L5 
level, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 



